 Case: 1:19-cv-01339 Document #: 142 Filed: 09/12/19 Page 1 of 5 PageID #:3152




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS


GEORGE A. HEDICK, JR., Individually and
on Behalf of All Others Similarly Situated,
                                              Case No. 19-cv-1339 (RMD)
                    Plaintiff,
                                              CLASS ACTION
             v.

KRAFT HEINZ COMPANY, et al.,

                    Defendants.


IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA AND VICINITY)
RETIREMENT AND PENSION PLAN,
Individually and on Behalf of All Others      Case No. 19-cv-1845 (RMD)
Similarly Situated,
                                              CLASS ACTION
                    Plaintiff,

             v.

KRAFT HEINZ COMPANY, et al.,

                   Defendants.


TIMBER HILL LLC, Individually and on
Behalf of All Others Similarly Situated,
                                              Case No. 19-cv-02807 (RMD)
                    Plaintiff,
                                              CLASS ACTION
             v.

KRAFT HEINZ COMPANY, et al.,

                    Defendants.


               TIMBER HILL LLC’S STATEMENT IN RESPONSE TO
                    THE COURT’S AUGUST 29, 2019 ORDER
     Case: 1:19-cv-01339 Document #: 142 Filed: 09/12/19 Page 2 of 5 PageID #:3152




          Timber Hill respectfully submits this statement in response to the Court’s August 29, 2019

Order requesting clarification on whether securities acquired in the merger of Kraft and Heinz

should be included in the Court’s loss calculations of the competing Lead Plaintiff movants in the

Timber Hill Derivatives Action and the Common Stock and Notes Actions. The answers to the

Court’s questions are very straightforward in the separate derivatives case filed by Timber Hill —

underscoring both the inherent differences between the Timber Hill Derivatives Action and the

Common Stock and Notes Actions and the need to maintain the Timber Hill Derivatives Action as

a separate action with separate leadership. This submission provides the answers to the Court’s

questions only in the context of the derivative securities at issue in the Timber Hill Derivatives

Action.

I.        THE ANSWER TO THE COURT’S FIRST QUESTION — WHAT IS THE
          APPROPRIATE START DATE FOR THE CLASS PERIOD?

          The Options Clearing Corporation controls the terms and trading of exchange-traded Kraft

Heinz derivative securities. As relayed to investors in a statement issued by the Chicago Board

Options Exchange (“CBOE”) dated July 1, 2015, the Options Clearing Corporation directed that

all Kraft derivatives would be adjusted and re-designated as Kraft Heinz derivatives on the first

business day following the close of the merger. See Ex. A attached hereto.

          The merger closed on July 2, 2015, and the first business day following the closing of the

merger was July 6, 2015 due to the observance of Independence Day. Thus, the answer to the

Court’s first question is that the proper start date for the Class Period in the Timber Hill Derivatives

Action is July 6, 2015, the date Kraft Heinz derivatives came into existence. The operative

Complaint filed by Timber Hill in the Timber Hill Derivatives Action already includes a Class

Period beginning on that date.
      Case: 1:19-cv-01339 Document #: 142 Filed: 09/12/19 Page 3 of 5 PageID #:3152




II.      THE ANSWER TO THE COURT’S SECOND QUESTION — WHEN WERE THE
         KRAFT HEINZ MERGER DERIVATIVES ACTUALLY PURCHASED?

         As to the Court’s second question regarding when the Kraft Heinz merger derivatives were

actually purchased, such purchases occurred on July 6, 2015 by operation of the CBOE

announcement that the derivatives came into existence on that date and the Tenth Circuit’s decision

in Realmonte v. Reeves, 169 F.3d 1280 (10th Cir. 1999), which held that “exchanges of one

security for another” facilitating a merger are included in the definition of a “purchase or sale.”

Id. at 1285. See also Ex. A attached hereto.

         Timber Hill’s expert has reviewed this issue and has expressed the preliminary view that

the decision to include or exclude the Kraft Heinz options that were created on July 6, 2015 will

not materially impact Class-wide damages in the Timber Hill Derivatives Action or the losses

suffered by Timber Hill (which, the Court will recall, has losses of over $36 million and is the only

Lead Plaintiff movant to timely seek leadership in the separate Timber Hill Derivatives Action and

to represent the derivatives claims advanced in that case). 1

Dated: September 12, 2019                                  Respectfully submitted,

                                                           /s/ Andrew J. Entwistle
    Michael H. Moirano                                     Andrew J. Entwistle
    MOIRANO GORMAN KENNY, LLC                              ENTWISTLE & CAPPUCCI LLP
    135 S. LaSalle St., Suite 2200                         500 W. 2nd Street, Suite 1900-16
    Chicago, Illinois 60603                                Austin, Texas 78701
    Telephone: (312) 614-1260                              Telephone: (512) 710-5960
    mmoirano@mgklaw.com                                    aentwistle@entwistle-law.com

    Counsel for Timber Hill LLC and Proposed               -and-
    Liaison Counsel for the Derivatives Class


1
  One movant in the Common Stock and Notes Actions (Chesson) changed its mind and suggested, late in
the application process, that it wished to include leadership of the Derivatives Class in its existing
motion. Leaving aside the infirmities of its position and the fact that it claims just $8.6 million in losses,
Chesson did not transact in any Kraft Heinz securities until 2017, and so its application is not impacted by
the answers to the questions posed by the Court.


                                                      2
Case: 1:19-cv-01339 Document #: 142 Filed: 09/12/19 Page 4 of 5 PageID #:3152




                                         299 Park Avenue, 20th Floor
                                         New York, New York 10171
                                         Telephone: (212) 894-7200

                                         Robert N. Cappucci (admitted pro hac vice)
                                         Sean M. Riegert (admitted pro hac vice)
                                         Andrew M. Sher (admitted pro hac vice)
                                         ENTWISTLE & CAPPPUCCI LLP
                                         299 Park Avenue, 20th Floor
                                         New York, New York 10171
                                         Telephone: (212) 894-7200
                                         Facsimile: (212) 894-7272
                                         rcappucci@entwistle-law.com
                                         sriegert@entwistle-law.com
                                         asher@entwistle-law.com

                                         Counsel for Timber Hill LLC and Proposed
                                         Lead Counsel for the Derivatives Class




                                     3
   Case: 1:19-cv-01339 Document #: 142 Filed: 09/12/19 Page 5 of 5 PageID #:3152




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2019, I caused the foregoing to be served on all

counsel of record via the Court’s CM/ECF system.


                                                 /s/ Andrew J. Entwistle
                                                 Andrew J. Entwistle
